Authorization for this examiner’s amendment was given in an interview with Mitchell Hadley on 11 March 2021. Applicant agreed to clarifying amendments as provided below. The non-elected claims will be cancelled.
The application has been amended as follows: 
In claim 15, line 13, “(2)” was changed to -- (ii) --.
In claim 16, line 3, -- (i) – was inserted before “the differential” and “of the regional tissue oxygenation level” was deleted;
	lines 3 – 4, -- (ii) -- was inserted before “the baseline”.

In claim 17, line 3, -- (i) – was inserted before “the differential” and “of the regional tissue oxygenation level” was deleted;
	lines 3 – 4, -- (ii) -- was inserted before “the baseline”.

In claim 18, line 3, -- (i) – was inserted before “the differential”; 
	lines 3 – 4, “of the regional tissue oxygenation level” was deleted;
line 4, -- (ii) -- was inserted before “the baseline”;
line 5, -- (i) – was inserted before “the differential”; 
	lines 5 – 6, “of the regional tissue oxygenation level” was deleted;
line 6, -- (ii) -- was inserted before “the baseline”.

	line 3, -- (ii) -- was inserted before “the baseline”.

	Claims 21 – 25 were cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791